Citation Nr: 0911151	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  95-01 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis with limitation of motion of the right knee prior 
to April 12, 2002.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis with limitation of motion of the left knee prior to 
April 12, 2002.


REPRESENTATION

Appellant represented by:	Wm. Michael White, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to 
February 1974.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a March 1994 rating decision, in which 
the RO, inter alia, denied the Veteran a rating in excess of 
10 percent, each, for his service-connected right and left 
knee disabilities.  The Veteran filed a notice of 
disagreement (NOD) in April 1994, and the RO issued a 
statement of the case (SOC) in November 1994.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 1994.

In May 1998, the Board issued a decision granting a 10 
percent rating for arthritis of each knee, but denying, as 
not well grounded, the claim for service connection for the 
Veteran's bilateral medial meniscus injuries.  The Veteran 
appealed these determinations to what was formerly the United 
States Court of Veterans Appeals (now, the United States 
Court of Appeals for Veterans Claims as of March 1, 1999) 
(Court).

In November 1999, the Court issued a Memorandum Decision 
affirming the Board's denial of service connection for 
bilateral medial meniscus injuries; vacating that portion of 
the Board's decision that denied a rating in excess of 10 
percent, each, for the Veteran's right and left knee 
disabilities; and remanding the matters to the Board for 
further appellate consideration.

In August 2000, the Board remanded the claims on appeal to 
the RO.  In March 2001, the RO increased the disability 
rating assigned for each knee to 20 percent effective October 
1, 1993 (date of claim for increase).

In September 2001, the Board again remanded the claims on 
appeal to the RO to ensure full compliance with its prior 
remand.

In December 2002, the Veteran requested a hearing before a 
member of the Board (Veterans Law Judge) either locally 
(travel board hearing) or via a video conference; this 
request was subsequently withdrawn in January 2003.

In April 2003, the Board determined that additional 
evidentiary development was still warranted in this appeal, 
and undertook such development, pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  However, a few months later, in Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO.  
Hence, in November 2003, the Board remanded these matters to 
the RO for consideration of the claims in light of the 
additional evidence received.  After consideration of the 
newly received evidence, in February 2005, the RO awarded 
separate ratings for varus deformity (20 percent for each 
knee) and arthritis (10 percent for each knee), effective 
October 1, 1993, and certified all matters to the Board.

In November 2005, the Board issued a decision denying the 
Veteran a rating in excess of 10 percent, each, for arthritis 
of the right and left knees, and denying the Veteran a rating 
in excess of 20 percent, each, for varus deformity of each 
knee.  The Veteran appealed the denial of higher ratings for 
arthritis of the right and left knees to the Court.

In October 2006, the Court granted a joint motion filed by 
representatives for each party, partially vacating the 
Board's decision that denied the Veteran a rating in excess 
of 10 percent for arthritis of each knee, and remanding these 
matters to the Board for further proceedings consistent with 
the joint motion.

In April 2007, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development, to include adjudicating the 
inextricably intertwined claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  After completing the requested actions, 
in a July 2008 rating decision, the AMC granted a 100 percent 
rating for loss of use of both lower extremities due to the 
Veteran's knee disabilities effective April 12, 2002, but 
denied the matters of higher ratings for right and left knee 
arthritis prior to April 12, 2002 and a TDIU
(as reflected in the July 2008 supplemental SOC (SSOC)).  
Thereafter, the AMC returned these matters to the Board for 
further appellate consideration.

Although the Veteran has been assigned the maximum schedular 
rating for his arthritis of the knees from April 12, 2002, as 
higher ratings are assignable prior to that date, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the Board has characterized the appeal as set 
forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the AMC in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal are, again, warranted because 
of a due process deficiency.

In April 2007, the Board remanded the appeal primarily for 
the RO to adjudicate the inextricably intertwined claim for a 
TDIU.  The Board noted that, if the claim for a TDIU is 
denied, the Veteran and his representative must be separately 
notified of the denial and advised of the Veteran's appellate 
rights.  The Veteran and his representative were reminded 
that, to obtain appellate jurisdiction of an issue not 
currently in appellate status, a timely appeal (an NOD, and, 
after issuance of an SOC, a substantive appeal) must be 
perfected.  The RO was advised that it should not return the 
claims file to the Board until after the Veteran has either 
perfected an appeal on the claim for a TDIU, or the time 
period for doing so has expired, whichever occurs first.

As noted, above, in the July 2008 rating decision, the AMC 
denied the claim for a TDIU.  The Veteran was notified of 
this decision by a letter dated December 19, 2008.  Although 
the Veteran has yet to appeal the denial of the TDIU claim, 
if desired, he has until one year from the date of 
notification of the rating decision in which to do so.  Thus, 
the Veteran's claims file has been returned to the Board 
prematurely.

The Board emphasizes that a remand by the Board confers upon 
the Veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Under these circumstances, and consistent with the prior 
remand, the matters on appeal must be returned to the RO 
(AMC) to ensure that the Veteran is afforded the appropriate 
time period within which to perfect an appeal of the 
inextricably-intertwined  claim for a TDIU.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO must afford the Veteran the 
appropriate time period (one year from the 
date of notification of the July 2008 
rating decision, or December 19, 2009) in 
which to perfect a timely appeal of the 
claim for entitlement to a TDIU.  The 
Veteran should perfect an appeal of the 
claim, if desired, as soon as possible to 
avoid unnecessary delay in the 
consideration of the appeal.

2.  If any additional notification and 
development is deemed warranted, and such 
results in the association of additional 
pertinent evidence with the claims file, 
the RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

3.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

